Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jul. 5, 2022. Claims 1-4, 6-11 and 13-42 are pending and currently considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention relates to a porous, cage-like particle comprising a phospholipid, a sterol, a saponin and a pattern recognition receptor (PPR) ligand. The claimed particle resembles in structure ISCOMATRIX known in the art at the time of invention, except that the claimed particle requires presence of a pattern recognition receptor (PPR) ligand (which functions as an additional adjuvant) in the particle of ISCOMATRIX.  
The closest prior art identified is Silva et al. (J Immunol. 2015 Mar 1;194(5):2199-207). Silva teaches a study combining the adjuvant effects of ISCOMATRIX with TLR agonists in stimulating anti-tumor immune response, demonstrating synergistic effects. However, Silva does not teach or suggesting combining TLR agonists with ISCOMATRIX together in a nanoparticle. No prior art reference has been identified teaching or suggesting such combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner's Comment
The term “ISCOMATRIX” appears to be a tradename. The structure and composition of ISCOMATRIX are clearly described in the specification. See e.g.  [0005].  Therefore, it is deemed to be proper in the claim language. 

                                                            Conclusion
Claims 1-4, 6-11 and 13-42 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIANXIANG ZOU/Primary Examiner, Art Unit 1648